DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intermediate configuration, the airspeed sensor, the engagement of the propulsion unit/s, and the disengagement of the propulsion unit/s, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The drawings are objected to because figure 3 is missing labels.  Figures need reference numbers and labels when they are just boxes.  (See MPEP 608.02(b), ¶ 6.22)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  
The abstract of the disclosure is objected to because the abstract in the Instant Application exceeds the maximum 150 word length.  Correction is required.  See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easter (Pub No. US 2011/0036939 A1).  
Regarding claim 1
	Easter teaches a vehicle (See figures 1, 5, & 9, ref # 100) having a first configuration (See figure 5) for road use and a second configuration (See figure 1) for air use, the vehicle (See paragraphs 0047-0048 & figures 1, 5, & 9, ref # 100) comprising: road wheels; (See paragraphs 0047-0048 & figures 1, 5, & 9, ref # 140, 150, & 160) a traction drive propulsion unit (See figure 23) for driving road wheels (See paragraphs 0092 & figures 1, 5, & 9, ref # 140, 150, & 160) when in contact with the ground; and a thrust propulsion unit (See paragraphs 0047-0048 & figures 1, 5, & 9, ref # 110) for driving a propeller to drive the vehicle (See paragraphs 0047-0048 & figures 1, 5, & 9, ref # 100) through the air; wherein, the vehicle (See paragraphs 0047-0048 & figures 1, 5, & 9, ref # 100) is configurable into any of: the first configuration, (See figure 

Regarding claim 2
	Easter teaches wherein, in the intermediate configuration, the traction drive unit (See figure 23) is configured to modulate the power provided to drive the road wheels (See paragraphs 0092, 0095, & figures 1, 5, & 9, ref # 140, 150, & 160) according to an airspeed (See paragraph 0095) of the vehicle.  (See paragraphs 0092, 0095, & figures 1, 5, & 9, ref # 100)  

Regarding claim 3
	Easter teaches wherein the traction drive propulsion unit (See figure 23) comprises an electric motor connected to each driven wheel.  (See paragraphs 0092, 0095-0099, & figures 1, 5, & 9, ref # 140, 150, & 160)  

Regarding claim 4
	Easter teaches further comprising an internal combustion engine (See paragraphs 0047-0048, & figures 1, 5, & 9, ref # 110) connected to the propeller (See paragraphs 0092, 0095-0099, & figures 1, 5, & 9, ref # 120) to define the thrust propulsion unit, (See paragraphs 0047-0048 & figures 1, 5, & 9, ref # 110) and connected to an electrical generator to provide electric power to the motors connected to the driven wheels.  (See paragraphs 0092, 0095-0099, & figures 1, 5, & 9, ref # 140, 150, & 160)  

Regarding claim 6
	Easter teaches further comprising a body (See figures 1, 5, & 9, ref # 100) and a pair of wings, (See figures 1, 5, & 9, ref # 170/180/190) wherein the wings (See figures 1, 5, & 9, ref # 170) are movable between a folded position (See paragraph 0050 & figures 5 & 9) in which they lie adjacent the body (See figures 1, 5, & 9, ref # 100) for road use, and an extended position (See figure 1) in which they project from the body (See paragraph 0050 & figures 1, 5, & 9, ref # 100) for air use.  


	Easter teaches wherein, in the intermediate configuration, (See figure 9) the power provided by the traction drive propulsion unit (See figure 23) to the wheels (See paragraphs 0092, 0095-0099, & figures 1, 5, & 9, ref # 140, 150, & 160) is modulable according to an airspeed (See paragraph 0095) of the vehicle.  (See paragraphs 0092, 0095-0099, & figures 1, 5, & 9, ref # 100) 

Regarding claim 12
	Easter teaches further comprising an airspeed sensor, (See paragraph 0095, based on airspeed, therefore must have a sensor in order to know the airspeed) wherein in the intermediate configuration, (See figure 9) the power provided by the traction drive propulsion unit (See figure 23) to the wheels (See paragraphs 0092, 0095-0099, & figures 1, 5, & 9, ref # 140, 150, & 160) is modulable based on the output of the airspeed sensor.  (See paragraphs 0092, 0095-0099)  
	While the sensor is not mentioned, this is based on airspeed (See paragraph 0095) and therefore a sensor must be present in order to know the airspeed for the Easter invention to work.  

Regarding claim 13
	Easter teaches wherein, in the intermediate configuration, (See figure 9) the power provided by the traction drive propulsion unit (See figure 23) to the wheels is reduced progressively to zero once the airspeed (See paragraph 0095) of the vehicle (See paragraph 

Regarding claims 7, 8, 9, & 10
	The operation of the apparatus of claims 1, 11, & 13 meets the limitation of the method of claims 7, 8, 9, & 10.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easter (Pub No. US 2011/0036939 A1) as applied to claim 1 above, and further in view of Pham (US Patent No. 6,129,306).  
Regarding claim 5
	Easter does not teach wherein the road wheels are moveable between a first, extended position for use when the vehicle is in the first configuration, or is in the intermediate configuration; and a second, retracted position for use when the vehicle is in the second configuration and in flight.  
	However, Pham teaches wherein the road wheels (See figures 1a, 1h, & 9, ref # 23 & 25) are moveable between a first, extended position for use when the vehicle (See figures 1a, 1h, & 9, ref # 1) is in the first configuration, or is in the intermediate configuration; and a second, retracted position for use when the vehicle (See figures 1a, 1h, & 9, ref # 1) is in the second configuration and in flight.  (See column 7, lines 27-32 & 45-52 & figures 1a, 1h, & 9)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the road wheels are moveable between a first, extended position for use when the vehicle is in the first configuration, or is in the intermediate configuration; and a second, retracted position for use when the vehicle is in the second configuration and in flight as taught by Pham in the vehicle of Easter, so as to reduce aerodynamic drag thereby making high performance possible.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference LaBiche (Pub No. US 2003/0094536 A1) discloses a vehicle having a first configuration for road use and a second configuration for air use, the vehicle comprising: road wheels; a traction drive propulsion unit for driving road wheels when in contact with the ground; and a thrust propulsion unit for driving a propeller to drive the vehicle through the air; wherein, the vehicle is configurable into any of: the first configuration, in which the traction drive propulsion unit is engaged to drive the road wheels on the ground, and the thrust propulsion unit is disengaged from the propeller; the second configuration, in which the traction drive propulsion unit is disengaged such that no drive is provided to the road wheels, and the thrust propulsion unit is engaged with the propeller to drive the vehicle thorough the air; or an intermediate configuration in which the traction drive propulsion unit is engaged to drive the road wheels on the ground, and the thrust propulsion unit is engaged with the propeller to drive the vehicle through the air; wherein the road wheels are moveable between a first, extended position for use when the vehicle is in the first configuration, or is in the intermediate configuration; and a second, retracted position for use when the vehicle is in the second configuration and in flight; and further comprising a body and a pair of wings, wherein the wings are movable between a folded position in which they lie adjacent the body for road use, and an extended position in which they project from the body for air use.  The references Sarh (US Patent No. 4,881,700) & Krastev (Pub No. US 2015/0102155 A1) each disclose a vehicle having a first configuration for road use and a second configuration for air use, the vehicle comprising: road wheels; a traction drive propulsion unit for driving road wheels when in .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647